Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	Applicant elects Group III, claims 55 and 56, with traverse on 7/7/21. Applicants state that “The Examiner asserts that Groups I-IV lack unity of invention”. However, Applicant submits that Groups I-III relate to a product and a process specially adapted for the manufacture of said product, and thus have unity under 37 CFR 1.475(b)(1).
	Response: Applicants’ arguments are considered but not found to be persuasive because as indicated in the restriction requirement - The species of engineered thioesterase lack unity of invention because even though the inventions of these groups require the technical feature of thioesterase having improved activity for production of medium chain fatty acids, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Bhat et al. (WO2016/014968).  Bhat et al. teach a modified Cuphea hookeriana FATB2 thioesterase having improved activity for production of medium chain fatty acids.
	(II) Election of Species 
Further, Applicant elect without traverse the following species. 
A. SEQ ID NO: 55; and 
B. First fatty acid derivative is a medium chain fatty acid. Second fatty acid derivative is a medium chain fatty acid alkyl ester. And the pathway is pathway "f" (viz. ester synthase & fatty acyl CoA synthase). 
Applicants state that Claims 50-64 read on the elected species. That is not the case. Further, these sequences and species are distinct and will require additional searching which would be undue burden to the Examiner. The requirement is still deemed proper and is therefore made FINAL. 
2.	Group III, claims 55 and 56, filed 7/7/21, and the elected sequence of SEQ ID NO: 55 and species, drawn to the stated method are under consideration in this Office Action.

Claims withdrawn:
Claims 50-54 & 57-64 and non-elected species of claims 55 & 56 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.	
4.					Priority
Applicant’s claim for domestic priority under 35 U.S.C. 119(e), filed 4/3/17, is acknowledged.  
5. 					Specification
	The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
6.	35 U.S.C. § 112, first paragraph (Written Description)
Claims 55 & 56 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  	
Claims 55 & 56 are drawn to the following genus claims.
	55. 	A method for producing a medium-chain fatty acid derivative at commercial titers, the method comprising: culturing a recombinant host cell that comprises an engineered thioesterase variant in the presence of a carbon source under conditions suitable for the production of the medium-chain fatty acid derivative, wherein the recombinant host cell comprises one or more heterologous genes that encode a biochemical pathway that converts a first fatty acid derivative to a second fatty acid derivative, and wherein the second fatty acid derivative has a higher minimum inhibitory concentration (MIC) than the first fatty acid derivative, and wherein the presence of the second fatty acid derivative increases the MIC of the first fatty acid derivative.
claim 55, wherein:  (i) the first fatty acid derivative is a medium-chain fatty acid and the second fatty acid derivative is a medium-chain fatty acid alkyl ester, and wherein the biochemical pathway comprises an ester synthase and fatty acyl-CoA synthetase, and wherein the engineered thioesterase variant is the amino acid sequence of SEQ ID NO: 55.
In University of California v. Eli Lilly & Co., 43 USPQ2d 1938, the Court of Appeals for the Federal Circuit has held that “A written description of an invention  involving a chemical genus, like a description of a chemical species,  ‘requires a precise definition, such as by structure, formula, [or] chemical  name,’ of the claimed subject matter sufficient to distinguish it from other  materials”.   As indicated in MPEP § 2163, the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show that Applicant was in possession of the claimed genus.  In addition, MPEP § 2163 states that a representative number of species means that the species which are adequately described are representative of the entire genus.  Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus.  
The specification, however, only provides description of a few species of – a method for producing a medium-chain fatty acid derivative at commercial titers, the method comprising: culturing a recombinant host cell that comprises an engineered thioesterase variant from Cuphea hookeriana truncated FatB2 thioesterase mutant of SEQ ID NO: 55   V17A/D23H/T44G/T64P/T67L/L99K/V185A/D196V/K203R/Q213H/E240R/V282S/I316R derived from the wild-type sequence in the presence of a carbon source under conditions suitable for the production of the medium-chain fatty acid derivative, wherein the recombinant host cell comprises one or more heterologous genes that encode a biochemical pathway that converts a first fatty acid derivative to a second fatty acid derivative, and wherein the second fatty acid 
The specification does not contain any disclosure or description of the structure and function of all polypeptide sequences of engineered thioesterase variant from any source and with no limitations of the extent of proposed modifications and yet be effective in a method for producing a medium-chain fatty acid derivative. 
The few species disclosed of thioesterase variants from SEQ ID NOs: 4, 9, 15, 49 and 55; and having increased thioesterase activity is not representative of the genus claimed. According to MPEP 2163, to satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. See, e.g., Moba, B.V. v.Diamond Automation, Inc., 325 F.3d 1306, 1319, 66 USPQ2d 1429, 1438 (Fed.Cir. 2003); Vas-Cath, Inc. v. Mahurkar, 935 F.2d at 1563, 19 USPQ2d at 1116.
The scope of each genus includes many members of thioesterase with widely differing structural, chemical, and physical characteristics.  Furthermore, each genus is highly variable because a significant number of structural differences between genus members exit. The specification does not describe and define any structural features and amino acid sequences commonly possessed by each genus.   There is no art-recognized correlation between any specific structure(s) of thioesterase variants and a method for producing a medium-chain fatty acid derivative at commercial titers, the method comprising: culturing a recombinant host cell that comprises an engineered thioesterase variant in the presence of a carbon source under conditions suitable for the production of the medium-chain fatty acid derivative, wherein the recombinant host cell comprises one or more heterologous genes that encode a biochemical pathway that converts a first fatty acid derivative to a second fatty acid derivative, and wherein the second fatty acid derivative has a higher minimum inhibitory 
The genus of engineered thioesterase variant and respect to SEQ ID NO: 55 that comprise these protein molecules may be obtained with the aid of a computer by a skilled artisan. However, there is no teaching regarding obtaining engineered thioesterase variant with regard to sequence or thioesterase that can result in accomplishing the method. An important consideration is that structure is not necessarily a reliable indicator of function. The instant specification provides no disclosure relating similarity or identity of structure to conservation of function. General knowledge in the art provides guidance to modification of some amino acids that are tolerated without losing a protein’s tertiary structure.
While general knowledge in the art may have allowed one of skill in the art to identify other specific thioesterase variants of SEQ ID NO: 55 expected to have the same or similar activity, in this case there is no general knowledge in the art about similar proteins to SEQ ID NO: 55 to suggest that general similarity of structure confers the activity. Accordingly, one of skill in the art would not accept the disclosure of SEQ ID NO: 55 (or the encoding DNA) and a few other sequences modified to produce thioesterase variants as representative of other proteins having thioesterase activity and be effective in the method claimed. 
The specification, taken with the pre-existing knowledge in the art of amino acid substitution and the genetic code and method(s) of engineering thioesterase variant, fails to satisfy the written description requirement of 35 U.S.C. 112, first paragraph.
7.	Claim Rejections - 35 USC § 112, first paragraph (Enablement)
Claims 55 & 56 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
enabling for a method for producing a medium-chain fatty acid derivative at commercial titers, the method comprising: culturing a recombinant host cell that comprises an engineered thioesterase variant from Cuphea hookeriana truncated FatB2 thioesterase mutant of SEQ ID NO: 55 (specific mutant)   V17A/D23H/T44G/T64P/T67L/L99K/V185A/D196V/K203R/Q213H/E240R/V282S/I316R derived from the wild-type sequence in the presence of a carbon source under conditions suitable for the production of the medium-chain fatty acid derivative, wherein the recombinant host cell comprises one or more heterologous genes that encode a biochemical pathway that converts a first fatty acid derivative to a second fatty acid derivative, and wherein the second fatty acid derivative has a higher minimum inhibitory concentration (MIC) than the first fatty acid derivative, and wherein the presence of the second fatty acid derivative increases the MIC of the first fatty acid derivative, does not provide enablement for a method for producing a medium-chain fatty acid derivative at commercial titers, the method comprising: culturing a recombinant host cell that comprises any engineered thioesterase variant in the presence of a carbon source under conditions suitable for the production of the medium-chain fatty acid derivative, wherein the recombinant host cell comprises one or more heterologous genes that encode a biochemical pathway that converts a first fatty acid derivative to a second fatty acid derivative, and wherein the second fatty acid derivative has a higher minimum inhibitory concentration (MIC) than the first fatty acid derivative, and wherein the presence of the second fatty acid derivative increases the MIC of the first fatty acid derivative.
The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims.  
According to MPEP 2164.01(a), factors considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is “undue” include, but are not limited to:  (A) The breadth of the claims; (B) The nature of the invention; (C) The state of the prior art; (D) The level of one of ordinary skill; (E) The level of predictability in the art; 
MPEP§ 2164.04 states that while the analysis and conclusion of a lack of enablement are based on the factors discussed in MPEP § 2164.01(a) and the evidence as a whole, it is not necessary to discuss each factor in the written enablement rejection. The language should focus on those factors, reasons, and evidence that lead the examiner to conclude that the specification fails to teach how to make and use the claimed invention without undue experimentation, or that the scope of any enablement provided to one skilled in the art is not commensurate with the scope of protection sought by the claims.  Accordingly, the factors most relevant to the instant rejection are addressed in detail below.  
	The scope of the claims is not commensurate with the enablement provided by the disclosure with regard to the extremely large number of thioesterase variants used in the method broadly encompassed by the claims.  Since the amino acid sequence of a protein determines its structural and functional properties, predictability of which changes can be tolerated in a protein's amino acid sequence and obtain the desired activity requires a knowledge of and guidance with regard to which amino acids in the protein's sequence, if any, are tolerant of modification and which are conserved (i.e. expectedly intolerant to modification), and detailed knowledge of the ways in which the proteins' structure relates to its function.  However, in this case the disclosure is limited to the amino acid sequences of thioesterase variants of SEQ ID NOs: 4, 9, 15, 49 and 55. 
	While recombinant and mutagenesis techniques are known, it is not routine in the art to screen for multiple substitutions or multiple modifications, as encompassed by the instant claims, and the positions within a protein's sequence where amino acid modifications can be made with a reasonable expectation of success in obtaining the desired activity/utility are limited in any protein and the result of such modifications is unpredictable.  In addition, one skilled in the art would expect any tolerance to modification for a given protein to diminish with each further and additional modification, e.g. multiple substitutions.
not establish: (A) regions of the protein structure which may be modified without effecting thioesterase activity; (B) the general tolerance of thioesterase  to modification and extent of such tolerance; (C) a rational and predictable scheme for modifying any thioesterase residues with an expectation of obtaining the desired biological function; and (D) the specification provides insufficient guidance as to which of the essentially infinite possible choices is likely to be successful.
	Thus, applicants have not provided sufficient guidance to enable one of ordinary skill in the art to make and use the claimed invention in a manner reasonably correlated with the scope of the claims broadly including thioesterase variants with an enormous number of amino acid modifications of the of SEQ ID NOs: 4, 9, 15, 49 and 55 [as a result of modifying the DNA] and the components of the claims. The scope of the claims must bear a reasonable correlation with the scope of enablement (In re Fisher, 166 USPQ 19 24 (CCPA 1970)).  Without sufficient guidance, determination of the numerous thioesterase (s) and modifications thereof and compositions having the desired biological characteristics is unpredictable and the experimentation left to those skilled in the art is unnecessarily, and improperly, extensive and undue. See In re Wands 858 F.2d 731, 8 USPQ2nd 1400 (Fed. Cir, 1988).
8.	IDS(s) filed 10/2/19 & 11/13/19 are acknowledged. Signed copies of the same are provide with this Office Action.
9.	No claim is allowed.
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEKCHAND SAIDHA whose telephone number is (571)272-0940. The examiner can normally be reached on M-F 8.00-5.30. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
408 918 7584. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TEKCHAND SAIDHA/
Primary Examiner, Art Unit 1652			
Recombinant Enzymes, 02A65 Remsen Bld.  
400 Dulany Street, Alexandria, VA 22314
Telephone: (571) 272-0940
Fax: (571) 273-0940